The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
The statement of the case is very meagre, and discloses nothing to show that there was error in the trial below. It was no error to allow the defendant to verify his answer before trial, unless it in some way took the plaintiff by surprise, and this is not shown.
The written agreement offered in evidence was set up in the answer, to show that the plaintiff by means of it- had collected a portion of the mortgage debt; for this purpose it was properly offered as a link in the chain of evidence.
Judgment affirmed.